J-A12010-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RONALD L. WILLIAMS,                                  IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

VIRGINIA LARAINE WILLIAMS,

                            Appellant                      No. 2406 EDA 2015


                   Appeal from the Order Entered July 9, 2015
                In the Court of Common Pleas of Chester County
                    Domestic Relations at No(s): 2011-04136


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED AUGUST 11, 2016

        Virginia Laraine Williams (Wife) appeals from the court’s order, dated

July 1, 2015, and entered on July 9, 2015, that sustained Ronald L. Williams’

(Husband)      exception     to   the   master’s   award   of   indefinite   alimony.

Specifically, the court’s order directed Husband to pay to Wife alimony in the

amount of $6,750 per month only until December 31, 2018, rather than for

an indefinite time. After review, we affirm.

        The parties were married in September of 1986, and are the parents of

two daughters.      On April 13, 2011, Husband filed a complaint in divorce,

which eventually led to a number of hearings held before a master.               The

master’s report, issued on May 12, 2014, recommended a 60% - 40% split

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A12010-16



of the marital property with Wife receiving the larger share. The master also

recommended an award of alimony to Wife for an indefinite period of time.

Husband filed an inordinate number of exceptions, which the court

overruled.      However, the court sustained Husband’s exception to the

indefinite period of alimony and awarded Wife alimony only until December

31, 2018.

       Wife appealed and now raises the following issues for our review:

       1.     Whether the trial court erred in sustaining Husband’s
       [o]bjection [to] the [m]aster’s award of indefinite alimony by
       failing to consider the composition of the assets awarded to
       Wife[?]

       2.     Whether the trial court erred in sustaining Husband’s
       [e]xception to the [m]aster’s award of indefinite alimony by
       failing to consider Wife’s inability to maintain her prior lifestyle
       on the very limited income-producing assets awarded to her[?]

       3. Whether the [t]rial [c]ourt erred in sustaining Husband’s
       [e]xception to the [m]aster’s award of indefinite alimony by
       failing to consider Husband’s income in excess of $750,000 per
       year ($40,000 per month), from which the alimony of $4,000 is
       deductible from Husband’s income[?]

       4. Whether the [t]rial [c]ourt erred in sustaining Husband’s
       [e]xception to the [m]aster’s award by failing to consider that a
       large portion of the assets awarded to Wife were either monies
       previously received or phantom assets or airline points which are
       not income producing[?]

Wife’s brief at 6.1

____________________________________________


1
  We note that Wife’s brief does not contain a copy of the trial court’s
Pa.R.A.P. 1925(a) opinion, which is required by Pa.R.A.P. 2111(b).
Furthermore, the argument section of Wife’s brief does not comport with
(Footnote Continued Next Page)


                                           -2-
J-A12010-16



      We conduct our review of the issues raised by Wife according to the

following standard:

          The role of an appellate court in reviewing alimony orders is
      limited; we review only to determine whether there has been an
      error of law or abuse of discretion by the trial court. Absent an
      abuse of discretion or insufficient evidence to sustain the support
      order, this Court will not interfere with the broad discretion
      afforded the trial court.

      Smith v. Smith, 904 A.2d 15, 20 (Pa. Super. 2006). Likewise:

                  The purpose of alimony is not to reward one
             party and to punish the other, but rather to ensure
             that the reasonable needs of the person who is
             unable to support himself or herself through
             appropriate employment, are met. In determining
             the nature, amount, duration and manner of
             payment of alimony, the court must consider all
             relevant     factors, including   those    statutorily
             prescribed for at 23 Pa.C.S.A. § 3701. Alimony is
             based upon reasonable needs in accordance with the
             lifestyle and standard of living established by the
             parties during the marriage, as well as the payor's
             ability to pay.

      Isralsky, 824 A.2d 1178, 1188 (Pa. Super. 2003).

Dalrymple v. Kilishek, 920 A.2d 1275, 1278-79 (Pa. Super. 2007).
                       _______________________
(Footnote Continued)

Pa.R.A.P. 2119(a), which requires that “[t]he argument shall be divided into
as many parts as there are questions to be argued; and shall have at the
head of each part … the particular point treated therein, followed by such
discussion and citation of authorities as are deemed pertinent.” Instead, the
argument section of Wife’s brief begins by alleging that the trial court “relied
on only one of the seventeen (17) factors” set forth in 23 Pa.C.S. § 3701,
and then lists all the factors and provides discussion about each one.
Moreover, in the argument section of the brief, there is no specific reference
to the issues listed on page 6 of Wife’s brief, which in turn renders our
review more difficult.



                                            -3-
J-A12010-16



         Despite our reference in footnote 1 to the incorrect format of Wife’s

brief, we are able to understand the errors Wife alleges, as did the trial

court.     Therefore, having reviewed the certified record, the briefs of the

parties, the applicable law, and the thorough and well-reasoned analysis

provided by the Honorable James P. MacElree II of the Court of Common

Pleas of Chester County in his opinion, entered on July 9, 2015, and his Rule

1925(a) opinion, entered on September 22, 2015, we conclude that Judge

MacElree considered the statutory factors as they applied to the facts of this

case and correctly disposed of the issues presented by Wife.      Accordingly,

we adopt his opinions as our own and affirm the order on that basis.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2016




                                      -4-
                                                                             Circulated 07/25/2016 02:18 PM




        ;


    I   i   RONALD L. WILLIAMS,
                          Plaintiff
                                                          : IN THE COURT OF COMMON PLEAS

                                                          : CHESTER COUNTY, PENNSYLVANIA
        I              v.
                                                          : CIVIL ACTION - IN DIVORCE
    !
    i                                                     : NO, 2011-04136
            VIRGINIAL L. WILLIAMS,
                           Defendant

    I       Plaintiff, pro se
            Lynne Z. Gold-Bikin, Esquire, Attorney for Defendant

                                              OPINION AND ORDER

               This matter is before the Court on Ronald Williams' Exceptions to the May 12, 2014,

            Report of Master Lynne Snyder, Esquire.

    1·                                    Factual and Procedural   History

               Virginia Williams (Wife) and Ronald Williams (Husband) were married on September               I
            6, 1986.   They are the parents of two daughters, Rebecca (d.o.b. 5/16/98) and Lyndsey

            (d.o.b. 10/14/99). Wrfe is fitty-slx years old and has a bachelor's degree in nursing and

            a master's degree in health care administration.    Wife once earned a high salary as a           i
            sales representative    and as a consultant, but was laid off from her last fulHime job in

            2009. Wife's mental health issues have since limited her earning capacity.       Husband is

            an attorney. is fifty-four years old, and is a highly compensated partner with the law firm

            of Fox-Rothchild LLP.




l
i
l1
''Il,
1,
:1
l!
I

         Husband filed for divorce on April 13, 2011, and requested the appointment of a 'I

     Master on April 30, 2012. The Master held a preliminary conference on June 1, 2012, :I
                                                                                                  I
                                                                                                  I
     and settlement conferences on September 19, 2012 and March 8, 2013.
                                                                                               I
           On October 23 and 24, 2013, and December 18, 2013, the Master                 heard l
                                                                                                  i•

     testimony on the parties' equitable distribution claims. The record was kept open, and       I
     the Master heard additional evidence on Wife's earning capacity on February 20, 2014.11

     The Master issued her report on May 12, 2014. In it, the Master recommended that the

     marital estate be divided 60% to Wife and 40% to Husband. She also recommended

     that Husband pay alimony, indefinitely, to Wife. On June 2, 2014, Husband filed ninety-      j

     five exceptions to the Master's report.                                                       III
                                           EXCEPTIONS                                              l
                                                                                                   I
        The marital assets in this matter are significant, and are valued at over four million l

     dollars. In fashioning an equitable distribution award courts have broad equitable

     powers to effectuate justice, and are to analyze and apply the factors set forth In 23 Pa. 1
                                                                                                       I
     C.S.A. § 3502. Gill v. Giii, 677 A.2d 1214, 1216 (Pa.Super. 1996). The facts of the -

     particular case mandate how the section 3502 factors will be applied.     Gales v. Gates,
                                                  -                                                    I
     933 A.2d 102, 105 (Pa.Super. 2007). Instantly, the Master applied all statutory factors

     and found it equitable that Wife receive 60% of the marital assets.      In his exceptions
                                                                                                       .
     Husband makes no significant challenge to this distribution, and our review reveals no            i
     error. Thus, we address this matter no further.                                                   Jt
                                                                                                           i
                                                                                                         I
                                                                                                         t
                                                                                                           ;

                                                                                                           ;




 I                                         2
·I
..
I,
I,
!iti
!!,,
II
II
l!
n
                                                                                                 I
'I
1:
          In his exceptions to the Master's report, Husband raises many, many exceptions to

       the decision to impute to Wife an earning capacity of only $8.25 per hour. However, the ! !
                                                                                                 I



       issue of Wife's earning capacity has been discussed, and decided, in the parties1         ;




       support action. On June 29, 2015, we authored an opinion and entered an order that        I
       overruled Husband's exceptions to the Hearing Officer's recommendation on this issue.     I
                                                                                                 I
                                                                                                 i
       We incorporate that discussion herein. See: Williams v. Williams, No. 01108N2011, :       I

                                                                                                 I
       PACSES No. 977112551.                                                                     l
                                                                                                 I




          We turn now to the only issue Husband analyzes in his brief iri support of his         l1I
       exceptions, the award of alimony.    The Master recommended that Husband pay Wife

       alimony in the amount of $6,750 per month until 2019 (when the mortgage on the

       marital residence would be paid off) and thereafter alimony in the amount of $4,000 per       I
                                                                                                     ;

       month indefinitely. Husband strenuously objects to the Master's award, arguing that ;I
                                                                                                     I
                                                                                                     I
       awarding indefinite alimony was error. We agree.                                              I
                                                                                            '
          23 Pa. C.S.A. § 3701 (a) provides that a court entering a divorce decree may also ;'
                                                                                                     1
       award alimony, if It finds that such an award is necessary        In determining whether jI

       alimony is necessary, and its amount and duration, a court is to consider the seventeen l

       factors listed in 23 Pa.C.S.A. § 3701(b). They are:

          (1) The relative earnings and earning capacities of the parties.

          (2) The ages and the physical, mental and emotional conditions of the
          parties.




                                            3
Iii'
 .!
 ii


II


l
        (3) The sources of income of both parties, including, but not limited to,
        medical, retirement, insurance or other benefits.

        (4) The expectancies and inheritances of the parties.

        (5) The duration of the marriage.

        (6) The contribution by one party to the education, training or increased
        earning power of the other party.

        (7) The extent to which the earning power, expenses or financi;al
        obligations of a party will be affected by reason of serving as the custodian
        of a minor child.

        (8) The standard of living of the parties established during the marriage.

        (9) The relative education of the parties and the time necessary to acquire
        sufficient education or training to enable the party seeking alimony to find
        appropriate employment.

        (10) The relative assets and liabilities of the parties.

        (11) The property brought to the marriage by either party.

        (12) The contribution of a spouse as homemaker.

        (13) The relative needs of the parties.

        (14) The marital misconduct of either of the parties during the marriage.
        The marital misconduct of either of the parties from the date of final
        separation shall not be considered by the court in its determinations
        relative to alimony, except that the court shall consider the abuse of one
        party by the other party. As used in this paragraph, "abuse" shall have the
        meaning given to it under section 6102 (relating to definitions).

        (15) The Federal, State and local tax ramifications of the alimony award.

        (16) Whether the party seeking alimony lacks sufficient property, including.
        but not limited to, property distributed under Chapter 35 (relating to
        property rights), to provide for the party's reasonable needs.
L
II
11
,
11
•I
jiil                                        4

iil I
         r:
         1:
         'I
         !:
         ~1
         ti
         u
         ·<
         '!
         !J;1
         :1
         Ii
        II
        1r
        ·1II         (17) Whether the party seeking alimony is incapable of self-support
        It           through appropriate employment.
        il
        I!    I      The Master, after considering these factors recommended indefinite alimony. The
                                                                                                                    :!

    r         I   Master based this decision in part, because Wife could not provide for her reasonable         i
    t1            needs without "spending down" her equitable distribution award. Report of the Master, ji

                  5/12/14, pp. 28-29. However, an award of alimony after a divorce is a secondary j
                                                                                                                I
    I
    1
    I                                                                                  .   •




                  remedy that "is available only where economic justice and the reasonable needs of the         I
    r             parties cannot be achieved by way of an equitable distribution award."        Teodorski v.    J
                                                                                                      .         I

                  Teodorsl857 A.2d 194, 200 (Pa.Super. 2004) (citation omitted) (emphasis in original).     I
                                                                                                                i

                     In this matter, economic justice can be achieved through the equitable distribution of   II
                  the parties' significant marital assets and an award of alimony that terminates          on l I


    !             December 31, 2018. Thus, we agree with the Master's recommendation that Husband               J


    Il            pay to Wife alimony in the amount of $6,750 per month until December, 2018, at which f
                                                                                                                !


                  time the mortgage on the marital re.sidence will be paid off.       In addition, Wife is to   l
                                                                                                                I


                  receive 60% of the marital estate ln equitable distribution, assets totaling nearly two and I
                                                                                                                l
         ' one-half million dollars ($2,436,744), an amount more than sufficient to meet her                    j
                  reasonable needs in the future. Indefinite alimony is a remedy not needed here, and j
                                                                                                                I


I                 Husband's exception on this issue will be sustained.                                          j

                        For the reasons stated above, we enter the following:
11
'[
         I
                                                                                                                Ii
         I
        l
        '


                                                       5
    !i
    :!.i
    Ii
    if
    lj
    I,

    !·i
    :1
    11
    H
    Ii
    j j RONALD L. WILLIAMS,                             : IN THE COURT OF COMMON PLEAS
    iI                Plaintiff
                                                        : CHESTER COUNTY, PENNSYLVANIA                 i
    Ii               v.                                                                                f
                                                                                                       I
                                                        : CIVIL ACTION - IN DIVORCE
/'I VIRGINIAL L. WILLIAMS,                                                                            II
                                                          NO. 2011-04136                              '
                   Defendant                                                                          f
                                                                                                       i
I                                                                                                     i
                                                                     f\lEO JUL 9 2015                 f
                                                                                                      l.
           Plaintiff, pro se
           Lynne Z. Gold-Bikin, Esquire, Attorney for Defendant             ~ ,;, 3~ 5 ?.> prn        .
                          '-
                                                                                                      I
                                                                                                      l
                                                                                                      I
                                         ORDER ON EXCEPTIONS                                          I

                 AND NOW, this       / fl    day of July, 2015, upon consideration of Plaintiffs ,    I
     I     Exceptions to the Report and Recommendation of the Master dated May 12, 2014, it is I      l
           hereby ORDERED and DECREED that Plaintiffs Exception to the Master's award of              I
           indefinite alimony is SUSTAINED.        Plaintiff shall pay to Defendant alimony in the    I
I          amount of $6,750 per month until December 31, 2018, at which time Plaintiffs alimony       I
           obligation shall terminate. The remainder of Plaintiff's exceptions are OVERRULED.         I

                                               BY THE COURT:


                                               ~rX-----~
                                                    MESf>.MacELREE II                            J.




                                               6
                                                                        Circulated 07/25/2016 02:18 PM




  RONALD L. \VILLIAMS                               IN THE COURT OF COMMON PLEAS

                                                    CHESTER COUNTY, PENNSYLVANIA
                v.
                                                    CIVIL ACTION - IN DIVORc'if._
                                                                                        \   --·
 VIRGINIA L. \VILLIAMS

 Ronald L. Williams, pro se
 Lynne Z. Gold-Bikin, Esquire, Attorney for Virginia Williams


                         OPINION PURSUANT TO Pa.R.A.P. 1925(a)

        Pursuant to this Court's order, Virginia Williams is to receive 60% of the patties'

 $4,061,240.20 marital estate in equitable distribution.    She will also receive $6, 7 50.00 per

 month in alimony until December 31, 2018, when the mortgage on the marital residence (which

she retains) will be satisfied.   Ms. Williams' has now filed an appeal to the Superior Court of

Pennsylvania   from our order of July 1, 2015, in which we sustained Ronald Williams'

exception to the Master's recommendation        that he pay his ex-wife indefinite alimony. On

appeal she claims that, in addition to the 2.4 million dollars she will receive from the marital

estate, she is also entitled to an award of indefinite alimony.   \\le write now pursuant to the
       ', 1
mandate of Pa.R.A.P. l 925(a).

                                     Factual and Procedural History

       Virginia Williams (Appellant)       and Ronald Williams    (Appellee)   were married on

September 6, 1986, and divorced by order dated July 6, 2015.       They are the parents of two

daughters, Rebecca and Lyndsey, who are now seventeen and fifteen years old. Appellee is

fifty-four years old and is a highly compensated partner with the law firm of Fox-Rothchild
      LLP. Appellant is fifty-six years old, holds both bachelor's and master's degrees, and was once

      a highly paid sales representative and consultant. Now, due to continuing mental health issues,

 ·' she is unable to work in a professional capacity, and has had imputed to her an earning capacity

      of $8.25 per hour.


i'           Appellee filed for divorce on April I 3, 2011, and requested the appointment of a master.

      The Master heard three days of testimony on the parties' equitable distribution claims prior to

      issuing her report on May 12, 2014. · In her report, the Master recommended that Appellant

     receive 60% of the marital estate, and also that she receive indefinite alimony from Appellee.


             Appellee filed numerous exceptions to the Master's report. On July 1, 2015, this Court

     overruled all exceptions save for one. Because we found that an award of indefinite alimony

     was not wan-anted in this case, we sustained Appellee's exception to the award. This appeal

     followed.


                                                  Legal Analysis


             tn~ her statement of matters complained of on appeal Appellant asserts that the Court

     erred when denying her indefinite alimony by 1) failing to consider the composition of the

     assets awarded to her, 2) failing to consider her inability to maintain her prior lifestyle with the

     limited income-producing     assets she was awarded in equitable distribution,        3) failing to

     consider that Appellee's income would not be significantly impacted by an award of alimony,

     and 4) failing to consider that a portion of the assets awarded to her had previously been

     received or were "phantom" assets. None of these claims entitle her to appellate relief.




                                                     2
           Where a divorce decree has been entered, a court may allow alimony "only if it finds

that alimony is necessary." 23 Pa.C.S.A. § 370l(a). A court should award alimony only if it

finds that it is necessary to provide the receiving spouse with sufficient income to obtain the

necessities of life. Balicki v. Balicki, 4 A.3d 654, 659 (Pa.Super, 2010).              Alimony is to be

"based upon reasonable needs in accordance with the lifestyle and standard of living established

by the parties during their marriage, as well as the payer's ability to pay."                Teodorski v.

Teodorski, 857 A.2d 194, 200 (Pa.Super. 2004) (citation omitted).                In determining whether

alimony is necessary, a court is to consider all relevant factors, including the seventeen factors

listed in 23 Pa.C.S.A. § 3701(b).1           Instantly, the parties' ages, earnings and earning capacity,


I
    The 23 Pa.C.S.A. § 3 70 l (b) factors are:

(I) The relative earnings and earning capacities of the parties.
(2) The ages and the physical, mental and emotional conditions of the parties.
(3) The sources of income of both patties, including, but not limited to, medical, retirement, insurance or
other benefits.
(4) The expectancies and inheritances of the patties.
(5) The duration of the marriage.
( 6) The contribution by one patty to the education, training or increased earning power of the other
party.
(7) The extent to which the earning power, expenses or financial obligations of a party will be affected
by reason.of serving as the custodian of a minor child.
(8) The standard of living of the patties established during the marriage.
(9) The relative education of the parties and the time necessary to acquire sufficient education or training
to enable the party seeking alimony to find appropriate employment.
( 10) The relative assets and liabilities of the parties.
( 11) The property brought to the marriage by either party,
( 12) The contribution of a spouse as homemaker.
( 13) The relative needs of the parties.
( 14) The marital misconduct of either of the patties during the marriage. The marital misconduct of
either of the parties from the date of final separation shall not be considered by the court in its
determinations relative to alimony, except that the court shall consider the abuse of one patty by the
other party. As used in this paragraph, "abuse" shall have the meaning given to it under section 6102
(relating to definitions).




                                                       3
duration of the marriage and Appellant's mental health issues have previously been mentioned

in this opinion. The parties enjoyed a very good standard of living during their marriage, which

standard Appellee can easily maintain through his salary.                  Before the Master, Appellant

submitted a statement claiming that her expenses totaled $ l 2, 160 per month. Exhibit D-18. In

her report, the Master adjusted certain of these expenses, and found Appellant's reasonable

monthly expenses to be $8,319 per month. Because her earning capacity is limited, Appellant

cannot meet these expenses through "appropriate employment." The majority of the remainder

of the statutory factors are either not applicable or favor neither party.


        However, of primary importance to our decision that no alimony was appropriate in this

case was our consideration of factor 16, whether the party seeking alimony lacks sufficient

property, including property distributed in equitable distribution, to provide for her reasonable

needs. Here, Appellant was awarded 60% of a four million dollar marital estate.                  Included in

her award were the marital residence valued at $450,960; an investment condominium valued at

$240,000; the proceeds from the sale of property held by the Wooding Trust valued at

$265,41.4i cars valued at $33,912; net rents valued at $40,266.77;                   checking and savings

accounts valued at $113,484.54; an investment account valued at $500,711.41; and retirement

accounts valued at $493,378.62.          Also included were advances totaling $298,616.83.            In total,

Appellant was awarded assets valued at over 2.4 million dollars.



( 15) The Federal,   State and local tax ramifications of the alimony award.
( 16) Whether the    party seeking alimony lacks sufficient property, including, but not limited to, property
distributed under    Chapter 35 (relating to property rights), to provide for the party's reasonable needs.
(17) Whether the     party seeking alimony is incapable of self-support through appropriate employment.




                                                        4
                              Appellant is to receive $6,750 per month in alimony until December 2018, at which time

                 she will be sixty years old and her home will be fully paid for. She was also awarded marital            i
                                                                                                                          '
                 assets valued at $2,436,744, an award $812,248 greater than that awarded to Appellee, the other          !


                 partner in their marriage. After a divorce, an award of alimony is a secondary remedy, and is '

                 available only when economic justice cannot be achieved through equitable distribution.        Kent v.

                 Ken!, 16 A.3d I 158,         1161    (Pa.Super.2011).   Even though Appellee has the ability to pay

                 indefinite alimony, it was error to recommend that he do so, as economic justice was achieved

                 here through equitable distribution.        In O 'Callaghan v. 0 'Callaghan, 607 A.2d 735 (Pa. 1992),

                 the Pennsylvania Supreme Court held that the trial court did not abuse its discretion in denying a

                fifty-five year old wife permanent alimony, when she received 60% of the marital estate (valued

                at $213,601.94       in 1987) in equitable distribution, and the court had considered her physical

                impairments in making that award. Here, the Master recommended indefinite alimony so that
                                                         .
                Appellant would not have to "spend down" her equitable distribution award. However, requiring

                Appellant to use some of her substantial assets for her own support is not unreasonable. In

                addition, although all of the assets Appellant received may not be easily liquidated, easy
                        ...   >



                liquidationof assets is not the standard for the award of indefinite alimony. As stated previously,

                the standard is whether alimony is needed to achieve economic justice between the parties.

                Instantly, it was not, and it was unnecessary to resort to this "secondary remedy." Appellant is

                entitled to no relief in this case.


                                                                                 BY THE COURT:



                DATE
                                                                                 92/#1